Earl Warren: Number 592. Cocheyse J. Griffin etcetera, et al., Petitioners versus County School Board of Prince Edward County, et al. Mr. Carter, you may proceed with your argument.
Robert L. Carter: If the Court please. This case is here for the second time on the merits and because it's the petitioner's view that this is a case that has influenced to great deal by facts in its history with the Court's permission, I will attempt to summarize the history of the proceedings below. Some time in the Spring of 1951, a group of Negro high school students then attending the Robert R. Moton High School which was a Negro High School in Prince Edward County, Virginia, believing that they were not being accorded adequate or equal education opportunities, decided to go on strike from school and left the school. They got in touch with the lawyers and the lawyers persuaded them that the best way for them to present their claim was to present their grievances in court. And eventually, in May of 1951, a complaint was filed in the United State's District Court, attacking the constitutional validity of Virginia's separate school law. That cause eventually reached this Court and was disposed of in Brown versus the Board of Education on the merits in 1954. In 1955, this Court remanded the cause with instructions to the District Court to grant relief, that is the transformation on the separate and segregated school system to a school system without discrimination based upon race with all deliberate fees. In 1955 on remand, petitioner made an application to the District Court seeking implementation of that decree and therefore the beginning of the process of desegregation by September of 1955. The District Court then a statutory court, answered a general order and which it forbade any discrimination, but held that the time was not ripe and there was not time enough for the County School Board to make plans for the admission of students without segregation. In 1956, petitioner appeared before the Court again and again requested that this Court's order be implemented beginning in September of 1956. The District Court, still a statutory court, took this matter, but held that since all of the constitutional issues had been resolved that the question for resolution was now for a single court for the resident Judge and dissolved the statutory court and the matter was referred to the resident Judge. It came on for hearing before the single judge in 1957 with an application by petitioner for implementation as of September, 1957. The District Judge ruled that the time was not ripe. He construed this Court's decree and implementation decree as giving him discretion and then under the circumstances he said, “The time was not ripe for any decree to be entered because he did not know when Prince Edward County would be able to comply with this Courts decree.”
Potter Stewart: What year was that?
Robert L. Carter: This was in 1957.
Potter Stewart: 1957.
Robert L. Carter: All of the citations -- all of these cases are cited in our brief of the citations here. The Court of Appeals reversed, taking the view that the time had come for the County Board of Prince Edward County to be told to apply, to commence compliance with this Court's order. The matter then came on for hearing before the District Court again in 1958 and again, the petitioners requested the time of compliance be set as of September of 1958. At that time, the County School Board introduced evidence showing that they needed more time. It indicated that a survey was being made by the -- they appointed persons to make a survey and may based upon what the results of that survey would give them help in complying with decree. The District Judge felt after hearing the evidence that 10 years from 1955, 10 years from the date of the implementation decree of this Court would be at the time when it would be ripe for the School Board to be ordered to commence the segregation. So he set the date as of September, 1965 for the County School Board to commence the desegregation of the schools. The Court of Appeals reversed on May 5, 1959 and set the date for the commencement of the segregation of the high schools as of September, 1959 and ordered the County School Board to make plans for the elimination of segregation in the elementary schools at the earliest practicable date. Now in 1956, in May of 1956, the County School -- the County Board of Supervisors enacted a resolution indicating that they would not levy any taxes or appropriate any funds for the maintenance and support of any public schools in the county in which Negroes and Whites were educated together. That resolution is set out in the record and in our petition.
Speaker: [Inaudible]
Robert L. Carter: I think it would be easier for me if I can give it to you. In the petition, it is set out in the petition as Appendix B. At 30 A. After the order of the Court of Appeals of May 5, 1959, the County School Board -- the Board of Supervisors I am sorry, and this is set out at Appendix C of our petition, passed a resolution refusing to levy any taxes and to appropriate any funds for the maintenance of public schools in Prince Edward County. It made a public statement to this effect, and made it a part of its record, its reasons for doing so and its reasons where that it would not and would not support and maintain any schools in which Negro and white children were educated together in the light of the fourth coming Court decree they would be required to do. Now this brings us roughly to the present proceedings which are presently before the Court. In September of 1959, the Prince Edward School found -- County School Foundation which had been charted in 1955, began the operation of secondary and elementary schools for the white children in the County. It enrolled, there were some roughly 1,500 white students who were going to the public school as of June of 1959 and it enrolled some little over 1,300 of these students. During the first year that is September of the 1959, 1960 school term, no tuition was charged. But during the second year, the Board, the Foundation set forth tuition charges of $240 for the elementary grades and $265 for the secondary grades. On July 18 of 1960, the Prince Edward County Board of Supervisors enacted two ordinances, one, permitting a grant in aid of education, a tuition grant of $100 per child to attend a nonsectarian private school in the County and the only nonsectarian private school in the County was the Prince Edward School Foundation and it allowed as well a 25% tax credit, a rebate of taxes to persons who made any contributions for the support and maintenance of a nonsectarian private school in the County which of course, as I indicated was the school foundation.
Potter Stewart: Was this grant also available for use in a public school outside of the County?
Robert L. Carter: Yes sir. The tax credit was, as I remember, was not but the tuition grant was for public schools outside the County and within the County.
Potter Stewart: And within -- of course, they weren't but this time they were not --
Robert L. Carter: No. There was no public but private schools in the County and public schools outside. Now the State's scholarship program also was to provide something like $250 and $275 for scholarship aid for children to go to a public school outside their County and to a private nonsectarian school within the County and pursuant to this, as the record indicates in the trial, over 1,300 white students received aid during the second year for attending the schools of the Prince Edward School Foundation, both from the State's Scholarship aid and from the local tuition grants. There was no regular of systematic instruction for the Negro students although they were kept together in centers operated by an organization known as the Prince Edward Christian Association. Now the --
Potter Stewart: Who organized that?
Robert L. Carter: This was organized by a group of Negro ministers headed by the Reverend Griffin who was the father of the chief petitioner before the Court.
Speaker: Were the grants made available for that -- students attending school?
Robert L. Carter: The grants were available for persons who attended a school for a 180 days and a systematic course of instruction. The persons who attended the center didn't feel that they complied with the requirements and as a matter of fact on the trial, both the State superintendent of public instruction in Virginia indicated that the schools or the centers operating would not qualify for the State's Scholarship Grant. In other words, these centers were open for a few hours. There was no systematic course of instruction and they were not open for 180 days. There was some testimony by the person who administered the local program that they would be available or that they ought to be available, but I think the substance of the record would be that they would not be available because they didn't come within the terms of the statute.
Potter Stewart: Grants and aid would have been available to Negro children, would they to attend public schools outside the county?
Robert L. Carter: As a matter of fact, I think five, the record shows that five Negroes who went to school outside the County did receive the grant.
Tom C. Clark: To public schools outside the County?
Robert L. Carter: Yes sir. Now --
Hugo L. Black: [Inaudible]
Robert L. Carter: The --
Hugo L. Black: For which the grant had -- which the grant came.
Robert L. Carter: There were both, sir.
Hugo L. Black: Paid by the general taxpayers of the State?
Robert L. Carter: Yes, sir. The State's, they were made available, State's Scholarship fund was made available for the – State and local scholarship funds were made available to carry out this program. This is under the tuition grant program of the State. Pursuant to what the State allocates and has, says that a person who wants to attend the school to a private sectarian school within the County will receive $250 at the elementary grades and $275 at the high school grades. The County does not have to participate although locality does not, but if the statute indicates that if they do not, then the State will withhold funds that it would ordinary give for non school purposes. This was to encourage the local counties and localities to enact programs in aid of this and this is what Prince Edward County did. So that Prince Edward County gives $100 and the State was giving a $150 and $125, making the total for elementary grade to $225 and for high schools $250. After the case was sent, the decision of the Court of Appeals on May 5, 1959, the mandate of the District Court was not enacted or issued an order on the mandate until April 22, 1960. In June of 1960 and this begins the formal part of the proceedings which we bring here. The petitioner filed a supplemental complaint which had been amended on January of 1961 and in the amended supplemental complaint, the petitioner added as parties, the original proceeding was against the Board of -- the County Board and the Division Superintendent, added as parties defendants, the County Board of Supervisor, the State Board of Education, the Superintendent of Public Instruction and the Prince Edward County Treasurer.
Potter Stewart: State Superintendent of Public Instruction?
Robert L. Carter: State Superintendent of Public Instruction, yes sir and the County Treasurer and sought to -- and requested relief on the Federal Court on four grounds. One, to have the Court enjoined the defendant from refusing to maintain and operate public schools in Prince Edward County. Two, from the expending public funds for the direct or in support of any private schools which practiced discrimination and from allowing tax credits to be used to support any school that practiced discrimination and restraining defendants from conveying, leasing, or transferring possession of any of the school property to a private organization. The case was tried on these facts in the court below in July of 1961 and after hearing the Court reached the conclusion that the local tuition grant program was an invasion of this Court's decree and order and that therefore it came within the condemnation of Cooper versus Aaron, and that the tax credit also constitutes, the local tax credit program constituted such invasion. Therefore, those, both of those were enjoined on that ground. The Court also held a, in a construction of the State's scholarship program that it was intended to be applied only when the public schools were open. So that for these reasons, it enjoined both the State scholarship program and any of the tuition grants locally for so long as the public schools remain closed. It reached the conclusion however that insofar as the merits, the basic merits of the claim, that is whether the schools could remain closed, could be closed and whether this was a violation of the Fourteenth Amendment involved questions of state law and that these questions could not be settled without an adjudication of state law matters and applying the doctrine of federal abstention, it withheld decree -- it withheld ruling on these questions until this issue had been settled. We took, we meaning petitioners, went into the Supreme Court of Appeals of Virginia on mandamus, seeking to have that Court construe and determine the import of Section 136 of the Constitution of Virginia as to whether that provision compelled and required and mandated the Board of Supervisors to appropriate funds and levy taxes for the operation of public schools. That question was decided in the negative. The Court held that this was the power where this provision was discretionary, that the Virginia Constitution mandated the general assembly to maintain schools but the question of whether appropriation should be made by the County Board of Supervisors under 136 was discretionary. We then returned to the District Court seeking further relief in the light of that adjudication. The District Court in July of 1962, reached the conclusion that it would no longer apply the doctrine of federal abstention, that the schools had been closed and often defined of the fundamental law, and that the public schools in Prince Edward County under the Fourteenth Amendment could not be closed as long as the State of Virginia maintained schools in the rest of the State. For this reason, it said that this was an adjudication of the federal claims where it would not issue an injunction in support of this because an injunction may not be required. It reached the conclusion of what, that the -- since the defendants might voluntarily, the law having been declared complied with the Court's order, that it would withhold issuing a decree but it ordered the County Board to make plans for the admission of -- for the reopening of public schools and for the admission of students without regard to race by September of 1962. And that if the schools were not opened, the Court set the matter down for a hearing on September the 7th in 1962 where would -- it would listen to all of the applications and orders made counsel of record. On September the 7th, it was clear when the counsel appeared in Court that no plans had been made, that no plans would be made and that the schools would not be opened. The Court then reaffirmed its ruling, but deferred entering of injunctive decree, pending review of this matter by the Court of Appeals and by this Court. We appealed from the order on two grounds. One, on the ground that the District Court should have issued injunctive relief and secondly, we appealed on the grounds that the limitation of the injunction against the use of state scholarship funds, local tuition grants, and certain tax credits. For as long as the public schools remain closed it was too narrow a reading of the rights of the petitioners under the Fourteenth Amendment. We contended that there should have been a broader injunction against is to bar the use of state money for any school that discriminated and for the use of state money to evade and frustrate the rights of the petitioners. The Court of Appeals filed a motion for a -- to accelerate our field with the hope that the matter would be adjudicated and finally settled for the opening of schools by September of 1963. The hearing was held in the Court of Appeals -- Court of Appeals in January. Argument was held before the Court of Appeals in January of 1963 and in August of ‘63, the Court handed down its opinion. In its opinion and the divided vote, it held that the doctrine of federal abstention should have applied to the whole matter which was before the lower court, both in respect to the State scholarship program, local tuition grant program, and in respect to the basic rights of the petitioners as to whether the schools could remain closed. And at that point, there was a case pending in the courts which the defendants had instituted and the Court held that – vacated the judgment of both judgments of the lower court awaiting their determination. The Supreme Court of Appeals of Virginia in December, after we had applied for a petition for writ of certiorari here, came down with its opinion in this matter, holding that the Virginia school program was in effect a local option program, that there was no state power, no power on the part of the defendant State Board, local county board or Superintendent Public of Instruction to open and operate or maintain and support the public schools in Prince Edward County as long as the County Board of Supervisors did not levy taxes and appropriate funds for that purpose. And that there was no power in the State to compel the local county board of supervisors to appropriate funds for that purpose, and that the general assembly had -- although it was under a mandate to provide schools and to maintain an efficient system of public education that had done this, when it had established a system pursuant to which if the local county and districts desire to that they could participate in and that the law did not require that they should operate the schools. This Court granted the – set the matter down thereafter on the merits. Now I would want to make one point before I leave the facts. In September 14 of 1951, the State was made a party to these proceedings on motion, on its motion and when the cause was here and before it was a party to the proceeding. We are aware of no order that has eliminated the State that it had been withdrawn. In each of the proceedings, each of the hearings in the District Court and before the Court of Appeals in the history of this case, the Attorney General of Virginia has represented -- had been represented and has argued up through the May 5, 1959 decision of the Court of Appeals for delay and for frustration and for delay in the implementation of the Court's orders. This was at a point when only the Division Superintendent and the County Board of Education were parties to these proceedings. With the amended supplemental complaint, the Attorney General has been in the proceedings representing the State Board of Education and the State Superintendent of Public Instruction. I raise this question not for the technical question as to whether the State is before the Court as a party, but I think that it is important that the highest officer of the State was aware or order or appoint to what was going on, knew what was going on and indeed participated in the arguments before the Court and the theory of the County Board of Supervisors that they had a legal right to not to implement this -- to have this Court decree them. Now it's our position where the nature of this case, the kind of case of which it is the delays and the frustration and the protracted nature of this cause and the facts which we had set up.
William J. Brennan, Jr.: Before you go Mr. Carter, may I just ask you, are these grants still being paid --
Robert L. Carter: I'm sorry if I didn't make that clear. They were enjoined by the -- in 1961 by an order of the Court, the grants were enjoined. The State grants and the local grants were enjoined for as long as the public schools remained close. When the matter was vacated by the judgment it was vacated by the Court of Appeals, we sought a stay which was denied by the Court of Appeals, but granted – a sort and order issued by its use.
William J. Brennan, Jr.: That's what I'm trying to get, that is the order I signed?
Robert L. Carter: Yes, sir. So that as a matter of fact, the pending its determination by this Court, the injunction of the District Court is still operating.
Speaker: Well, they have not in fact have been paid I gather since 1961?
Robert L. Carter: That's correct. They had not been paid since the order was issued in November of 1961.
Byron R. White: But the State funds that were enjoined to be dispersed were on the -- is going to attend on the ground on a state ground, wasn't it?
Robert L. Carter: Yes, sir.
Byron R. White: Well it comes to the State -- the county was on a constitutional --
Earl Warren: They are receiving the tax deductions, are they not?
Robert L. Carter: The tax credits, no sir. As a matter of fact, the tax credits were also enjoined by the District Court in November of 1961 and in order -- and the District Court did this on constitutional grounds that this was an evasion of rights and actually I believe in last year, this summer, the county board of supervisors re-appealed the ordinance in regard to tax credits.
Earl Warren: What subsidization does this Foundation or the parents of the students who attend the school receive by the tax?
Robert L. Carter: They receive insofar at the present time they are receiving none from the State.
Earl Warren: They received none from the State.
Robert L. Carter: They may have received some bus transportation and so forth but they are receiving substantially nothing from the State.
Potter Stewart: Was the school in operation?
Robert L. Carter: Yes sir, the Prince Edward School Foundation?
Potter Stewart: Yes the foundation. How's it being financed?
Robert L. Carter: Well, it's being financed apparently by the private sources. I'm in no position to state in the Court. It is not being financed by state funds.
Potter Stewart: Through any state funds.
Robert L. Carter: There are no state funds that are --
Potter Stewart: (Voice Overlap)
Robert L. Carter: Yes sir. That is correct but the first year they charged no tuition. I don't even know whether they're charging tuition at the present time. All I know is that the school is operating but it is not functioning.
Potter Stewart: And what's -- now as a matter of fact, happening with respect to Negroes?
Robert L. Carter: Well, the -- in September of this year --
Potter Stewart: This past year.
Robert L. Carter: This past year and the state authorities take from the front because I get some credit to the United States Government, but at least to the efforts of the Department of Justice, a school has been organized which I think it's called the Prince Edward Free Association something of that kind in which the Negro students are now being given instruction. The school is operating without the restrictions based upon race and they are, I'm advised, a few white students present, but this is the first time that the Negro students since 1959 that we see any kind of systematic instruction. I'm also advised that this is a temporary manner that they are engaged in for the most part of remedial work and that it is not put their permanent belief away but as a staff gap for until this course had been determined.
Potter Stewart: How was that being finances in the County?
Robert L. Carter: That's being financed by private foundations. The Department of Justice got together a group of persons of private resources. It also has in support, I must say, in the fairness of the Governor of Virginia and certain of the educators of Virginia who are helping to operate this school.
Potter Stewart: In –-
Speaker: [Inaudible]
Robert L. Carter: No, sir.
William O. Douglas: Then you tried to get in?
Robert L. Carter: None have – as far as I know, none have tried to get in but the -- I think that it's fair to say without equivocation that the school -- the school was organized for white students and that it was organized to take care of the education of white students only. Now, this was its purpose and this is how it has operated and functioned up to this time.
Potter Stewart: In terms of the numbers laid here, I think you said there were some 1,300 of white school children in the county?
Robert L. Carter: Yes sir. There's something like about there were 1,500 but I think roughly, Mr. Justice Stewart, I think it's about 1,300. The record shows about 1,358.
Tom C. Clark: That are going to the foundation?
Robert L. Carter: Yes, sir. I think that's the record figures. The figure given for the Negroes is 1,700 to 1,800 students. Now the Prince Edward consented this Christian Association of operating took care I think, of about 250 of them, but now the schools are being opened and in time for all those who can go.
Tom C. Clark: And that's you said about 1,700 Negroes.
Robert L. Carter: Yes, sir.
Tom C. Clark: Would that reflect the population make up generally of the county, a little more than half?
Robert L. Carter: Yes, sir. It's about 50-50. It's about 50% Negro, 50% White. Maybe, slightly more Negroes, but I think that in general, that's just about what it is. Yes sir.
William O. Douglas: In the pre-school?
Robert L. Carter: I didn't, I'm afraid I don't know.
Byron R. White: It's not the whole [Inaudible]
Robert L. Carter: I don't believe so.
Tom C. Clark: Do they get [Inaudible]
Robert L. Carter: No, sir. Now --
Hugo L. Black: [Inaudible]
Robert L. Carter: I beg your pardon, sir.
Hugo L. Black: Would that be because of the injunction that there are no grants and aid to the pupils?
Robert L. Carter: Well, I think it's because for two reasons, one, the Negro parents in the school in the Prince Edward County take the view that the granting aid are an evasion of --
Hugo L. Black: I'm talking about the white people.
Robert L. Carter: Oh, no, they've got nothing now.
Hugo L. Black: Why?
Robert L. Carter: Because the Court in 1951, issued an injunction barring state's --
Hugo L. Black: Has been an existence ever since?
Robert L. Carter: Ever since -- at the conclusion of a good trial in 1951, the Court handed down an opinion and enjoin. And although the judgment was vacated below by the Court of Appeals, this Court, Mr. Justice Brennan, stayed the execution of the Court of Appeals decree pending decision here.
Hugo L. Black: And that remains an issue here, does it not?
Robert L. Carter: Yes, sir. Yes sir. The legality of the tuition grant --
Hugo L. Black: That's right.
Robert L. Carter: -- is before this Court and the States Scholarship Program is before this Court, the questions we raised as well as the basic issue as to whether this Court has the power and whether the petitioners make a valid claim to argue that the public schools in Prince Edward County cannot be closed. These are the matters that we wish to present to the Court for adjudication.
Potter Stewart: I gather that the tax credit may now be out of the case? You say that it's been repealed?
Robert L. Carter: I didn't hear you.
Potter Stewart: The tax credit, the 25% tax credit.
Robert L. Carter: Yes sir.
Potter Stewart: That law has been repealed, isn't it?
Robert L. Carter: It was suggested in the opinion of the Court of Appeals that the possibility that that ordinance might make -- it appears that the county was still participating in the education sponsored by Prince Edward School Foundation and it was apparent, I merely suggested apparently in the light of that suggestion from the Court of Appeals is the tax credits were repealed.
Tom C. Clark: As a matter of fact, my recollection directed was something asked in this with respect to the tax credit and the order I find [Inaudible]
Robert L. Carter: Well, what we did was that we understood the Court of Appeals for order to mean that both the 1951 judgment of the Court of Appeals had been vacated and the 1961 and 1962 which in our view would have meant that the county was free to use both tax credits, local tuition grants and so forth. That's why we asked for stay so that the status quo would remain as it was and as a matter of fact, the effect of that State' was to prevent the use of any tax credits or local tuition grants or state scholarship funds until this case have been further determined here.
William J. Brennan, Jr.: [Inaudible] the day I find has that effect?
Robert L. Carter: Yes sir. We want to add two -- one other point and that is that this during the course of these proceedings there have been three sets of petitions that began with over a hundred petitioners and the main petitioner was a Dr. Davis who came here. By the time the matter was before the Court in 1957, these were high school students. Almost all of these petitioners that graduated and they were substituted in the proceedings to continue, not in the name of Allen and the matter was brought before the Court in the amendment supplemental complaint, we introduced a third set of petitioners because all of those had graduated. So that what we assert to bring to the Court is that even though the law is in this case as we believe and assert has been settled there has been an entire generation of Negro children who have been -- who have not been allowed or permitted to enjoy the constitutional right which this Court declared to be theirs.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: I would think so and I would -- it would be my position or it would be -- that would be such a denial and for several reasons, one, because of the vitality and necessity of education, although this Court and other courts had never said that there is a duty on the part of the State to maintain an education. The State having assumed that obligation, I think it puts them in entirely different posture when it attempts to withdraw. I might be in a little more difficult position if the State were beginning to have the education in various of the counties and didn't have in another. But in this instance, the case of state has withdrawn a vital necessity from that it has allocating to various persons. And it seems to me that there is no -- you can't make a distinction in county based on geography or to apply an education is more important to the individual's concern. And I would think that this would be a denial of the equal protection of the law because I would think it would be a denial of the equal protection of the law as long as that State assumed the obligation of educating person in other place. This would be my approach to that problem.
Potter Stewart: Mr. Carter about this hypothetical case, let's assume the State which has been in the conventional business of providing education to a public schools decided, “We're going to do this differently from now on. We're going to abandon our public school and instead of that, we're going to provide $300 a year for every child of school age who wants to go to school. All he has to show is that he has gone to a school of his choice, a public school outside of the State or a private school in or outside of the State. We're going to do this uniformly and give each school child in our State their complete freedom, he and his parents will have complete freedom to be educated any way he wants to, of the public expense up to $300.
Robert L. Carter: You make my problem a little more difficult when you use this $300. If I can answer it on the assumption that this will be a complete education and I'll attempt to answer, the $300 gives me problems because I would take the view of the $300 then that's not enough.
Potter Stewart: Let's say $1,500.
Robert L. Carter: Alright. Well then -- then this -- then I think I can answer though, at least I'll try to answer in this way. I would think that this kind of arrangement which is being arranged by the State for all the students and they are not really maintaining public schools in the traditional form, but they are in fact, maintaining public schools in a different way. I would think that as long as there is no attempt to evade, there's no segregation or discrimination in the operation of this program that is both with respect to the schools or in respect to the admissions and so forth that it might be --
Potter Stewart: Well I'm assuming -- I'm assuming that the individual child and his parents, if they want to, they can go to an all white school, to an all Negro school, to an integrated school or to any kind of school they want to and all the -- and that the only control the State puts on it is that the school maintain minimal educational standards.
Robert L. Carter: No sir.
Potter Stewart: That is intellectual.
Robert L. Carter: I would contend under those circumstances that this is the denial of the Fourteenth Amendment.
Potter Stewart: What rights under the Fourteenth Amendment?
Robert L. Carter: I would think that the school, public funds, it is our position here that public funds cannot be used by an institution that although the question of the individual having a right to go to the school they plead, they have no objection to that. But if the public funds in the institution itself discriminates and segregates, that is it maintains a policy of exclusion of this the Prince Edward School Foundation or from Negro institution that would maintain the policy of inclusion based upon race, it would be my view that the requirements of the Fourteenth Amendment would bar the use of state money and the allocation of state money into that --
Potter Stewart: What other requirements of the Fourteenth -- the Equal Protection Clause?
Robert L. Carter: Both the -- the Equal Protection Clause and because of the fact that this Court has indicated that education supported and maintained by the State that it cannot participate as I understand in Cooper versus Aaron in any management, arrangement, use of funds and so forth to maintain the segregated school.
Potter Stewart: Do you understand under my hypothetical case, the money goes to the child or to the child's parents.
Robert L. Carter: It goes to the child's parents, but it eventually goes --
Potter Stewart: Eventually goes to the school.
Robert L. Carter: I would contend that this also a part of the Fourteenth Amendment.
Potter Stewart: Isn't my case almost exactly like the -- what was provided for in the G.I. Bill of Rights, by the Federal Government?
Robert L. Carter: But the question in the G.I Bill of Rights, if the G.I. Bill of Rights is used and if funds, public funds for the support and maintenance of the school which bars Negroes based upon race, I would contend that the funds cannot be used for this purpose and this would be a violation of the Fifth Amendment. This would be my contention. Now the fact that -- the fact that this matter has not been brought for adjudication by this Court as another matter and another thing, but here we have, here what I think we would have in your instance sir, you would have a foundation or an organization that is like the Prince Edward School Foundation totally supported and is able to be operative because of the funds that it receives under from this kind of program. And I would think that this is an invasion of the mandate of this Court in Cooper versus Aaron. It would be my view.
Potter Stewart: But how far would that doctrine go? Does this mean that everybody who receives any kind of Government funds whether in the form of unemployment insurance or relief payments or anything else, isn't allowed to discriminate on a racial basis, in any aspect of his life?
Robert L. Carter: I don't believe that the question might come as to whether how much of the public funds are being utilized whether this, by virtue of the public funds that go in, so whether this is in fact the public of institution. But it seems to me that in the instance that you have given to me which is apparently similar to the kind of program, I think that Virginia indicates that it was attempting to set up, I think that here, you have the State who is attempting to substitute for its obligation to accord to persons without regard to race the equality of education opportunities. And it seems to me that under these circumstances that the Fourteenth Amendment must attach or if it doesn't attach then I think that evasions and frustrations and so forth can occur.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: We feel that although this is not the case, the same kind of facts is in Cooper versus Aaron. You don't have the governor of the State who is using an army to the national guard to keep children out of school and you don't have the -- is into position by use of physical force to frustrate the rights of Negro children to equal education opportunities. You have a more gentile, it seems to me attempt to evade the Constitution. And what is happening here is that the County Board and the Board of Supervisors made up their minds that they would not, that they would not comply with this Court's order that they would not accord in Prince Edward County, they would not operate any schools without regard to race. And they decided that they would not do this and they take the view that they are not in defiance of this Court's order when they closed the school term. That as a matter of fact, the petitioners have their right because they have their rights, because they have been declared in principle. Now it's our view that the rights of equal protection and due process which this Court enunciated in Brown versus Board of Education and in Cooper versus Aaron and in the case from the District of Columbia that these rights were expected to be implemented and enjoyed in realistic, in real life, that they were not abstractions, that they were not principles, that the persons could not have and would not enjoy, that they're not with legalisms before the Court. Now what the Court said in Brown versus the Board of Education and to be applied here, was the fact that these children in Prince Edward County and Negroes throughout the United States were entitled without regard to discrimination, without regard to race or color to have their right to equal education opportunities. And we suggest to the Court that if this case were of one of first impression that there were no law, no precedents in our favor, the Cooper versus Aaron and other cases that have been decided by this Court in -- that you can't frustrate the rights of the -- and you can't frustrate the orders of this Court. We would take the view that the importance of this case is such both in terms of the federal system and constitutional rights of the petitioners and the implementation of the Constitution that we would be in a position, I think, to urge the Court to take the step if there were no precedent in order to settle this case and to settle it favorably. Now we don't have to reach that point because, as a matter of fact, we think that this case can be decided on all force with Cooper versus Aaron. We think that it is a settlement of the issue. That what this Court said in that case can be used to apply to this case that looking at these facts, looking at what has been done.
Earl Warren: We'll recess now.